Order entered September 24, 2018




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00075-CR

                          WINTER KAY ARTHUR, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the County Court at Law No. 2
                              Kaufman County, Texas
                       Trial Court Cause No. 16-30605-CC2-M

                                        ORDER
      Before the Court is the State’s September 20, 2018 second motion to extend the time to

file its brief. We GRANT the State’s motion and ORDER the State’s brief filed within

THIRTY DAYS from the date of this order.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE